Citation Nr: 9934665	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-00 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Increased rating for posttraumatic stress disorder 
(PTSD), currently rated 70 percent disabling.

2.  Entitlement to primary service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

The appeal arises from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in pertinent part, denying an increased 
rating from the 50 percent then assigned for PTSD, and 
denying service connection for a back condition as secondary 
to service-connected residuals of a gun shot wound to the 
left thigh. 

In the course of appeal, the RO in an April 1998 decision 
granted an increased disability rating from 50 percent to 70 
percent for the veteran's PTSD and also granted a total 
rating for compensation purposes based on individual 
unemployability.  The veteran's only other service-connected 
disability at this time is residuals of a gunshot wound of 
the left thigh, currently evaluated as 10 percent disabling.  

The issue of entitlement to primary service connection for a 
low back disorder will be addressed in the remand at the end 
of this decision.  

The Board notes that in a September 1998 VA Form 646 the 
veteran's representative contended that the veteran's 
unemployability was permanent in nature and should be so 
rated.  The Board notes that such a contention of permanence 
of a total disability rating is pertinent to a claim for 
Dependents' Education Assistance, but that claim is not 
currently on appeal.  It was denied by the RO in a April 1998 
rating action.  If the veteran and his representative wish 
the September 1998 comments of the representative to be 
considered a notice of disagreement  as to the education 
issue, they should so inform the RO.  The issue is referred 
to the RO for clarification and for any further appropriate 
action.  





FINDING OF FACT

The veteran's PTSD results in total occupational and social 
impairment. 


CONCLUSION OF LAW

The schedular requirements for a 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Factual Background

The claim for an increased rating for PTSD was received by 
the RO in early 1997.

In a February 1997 psychological evaluation by A. F. Jensen, 
Jr., Ph.D., a private psychologist, the veteran's history of 
combat service as a Marine in Vietnam from 1968 to 1969 was 
noted.  The veteran was being evaluated for psychological 
services because of difficulty maintaining regular 
employment, with ability to only work alone when he did work.  
He reported being employed at over 100 jobs since separation 
from service, with current unemployment.  The veteran's 
history of numerous severe traumatic events in service was 
noted.  The psychologist noted that the veteran was married 
to his third wife, with whom he currently resided.  Upon 
interview, anxiety, deep depression, great difficulty 
managing life, and emotional numbness were found.  The 
veteran reported suffering from unpredictable outbursts of 
rage or anger.  The veteran was noted to self-isolate, 
frightened for the safety of himself or others, frequently 
spending time camping by himself, sometimes for weeks at a 
time.  The psychologist noted that there were severe 
financial stresses on the veteran and his family, and that 
the veteran's tendency to withdraw from social relationships 
made him virtually unemployable.  The psychologist diagnosed 
chronic, severe PTSD, with extreme stressors including 
unemployment, family, and combat-related experiences.  A GAF 
Scale Score of 43 was assigned, with a highest of 50 in the 
prior year.  

In a May 1997 employment statement, the veteran informed that 
he had been unable to work due to his PTSD.  He explained 
that he had various jobs in recent years, including cutting 
grass, in security, and as a janitor, with employment as 
recently as a year prior, but with various difficulties with 
others causing him to cease these employments.  

At a June 1997 VA PTSD examination, the veteran reported that 
he could not hold a job and could not work, and that no one 
would hire him.  The examiner noted some history post service 
of family abuse.  The veteran reported significant guilt 
about killings and other violence he had committed in 
service.  He reported getting only 3 1/2 to 4 hours of sleep 
per night with no naps during the day, with nightmares twice 
weekly about the war, always about a child blown-up by a land 
mine.  He reported having flashbacks of war approximately 
once every two months.  He also reported poor attention and 
concentration, and explosive anger.  The examiner found the 
veteran calm and reasonably well-oriented.  He reportedly 
still drove a car, and was a good driver.  He also still read 
books.  He maintained a normal conversation, though with some 
tension.  There were no psychotic symptoms, and no delusions 
or hallucinations.  The examiner found the veteran's judgment 
fair but his insight unsatisfactory.  The examiner diagnosed 
severe PTSD, and assessed a GAF Scale score of 60 based on 
the veteran's PTSD symptoms.

At a February 1998 VA PTSD examination, the examiner noted 
that the veteran was four times divorced, that he had a 
history of Vietnam service with shrapnel wounds, that he last 
worked as a cement mason, but had not worked for several 
years due to pain and psychiatric difficulties, and that he 
currently lived in a tent in the woods and survived by eating 
game animals (deer and rabbit).  The examiner noted that the 
veteran attempted an admissions testing for college but was 
turned away after five hours of testing reportedly due to his 
PTSD.  The veteran reported that he saw a psychiatrist only 
occasionally for medications, including for pain and 
nightmares.  The veteran complained of current stressors 
including a recent divorce and living in the woods.  At the 
examination interview, he expressed much anger and cried 
during much of the interview.  The examiner found impairment 
in long- and short-term memory, fair insight, poor judgment, 
and at least average intelligence.  The veteran experienced 
some dissociative episodes.  He suffered from sleep 
disturbance, nightmares, and flashbacks of war.  Impulse 
control was poor.  The veteran was in a depressive episode at 
the interview and his self-esteem was extremely low.  He 
reportedly had frequent thoughts of suicide, though denied 
current suicidal ideas.  The examiner diagnosed chronic, 
severe PTSD, with a Global Assessment of Functioning (GAF) 
Scale score of 45.  The examiner assessed that the veteran 
had deficiencies in most areas of his life and was both 
socially and industrially impaired.  

2.  Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  Where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The current General Rating Formula for Mental Disorders, in 
pertinent part, is as follows:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100 
percent disabling

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70 percent disabling

38 C.F.R. § 4.130 (1999).  

The undersigned member of the Board is of the opinion that it 
is far more appropriate for a VA examiner to discuss the 
severity of a service-connected psychiatric disorder in terms 
of the regulatory criteria set forth above, as distinguished 
from providing commentaries in more general terms with the 
assignment of GAF scores.  In this case we have three 
psychiatric examinations of record since early 1997, all of 
which have described the PTSD as severely disabling and all 
of which have assigned GAF scores.  Severe impairment due to 
a psychiatric disorder is considered compatible with a 70 
percent rating.  A GAF score of 60, assigned on the June 1997 
examination, is compatible with moderate social and 
industrial impairment.  GAF scores in the 40s, assigned by 
the private psychologist in February 1997 and on VA 
examination in February 1998, are compatible with total 
social and occupational impairment.  Considering this and the 
clinical history and clinical findings reported on the 
February 1998 VA examination, the Board finds that the 
requirements for a 100 percent rating for PTSD have been met.  


ORDER

A total schedular rating for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.  


REMAND

The Board finds that the RO has processed the veteran's claim 
for service connection for a back disorder on the wrong 
basis.  The claim is for primary service connection and not 
secondary service connection.  In his claim in February 1997, 
the veteran stated that he received therapy in Yokosuka, 
Japan, for his back and that his back was injured in service 
at the same time that he was shot.  In his notice of 
disagreement dated in August 1997 and received by the RO in 
September 1997, the veteran in essence stated the same thing, 
and further described the military medical facility in Japan 
as the Tachikawa hospital.  In his statement on appeal he 
made no contentions concerning a back disorder, and the 
matter was not addressed by his representative in the VA Form 
646 filed in September 1998.  

The issue of entitlement to primary service connection for a 
low back disorder is remanded for the following action:

1.  The RO should make an adjudicatory 
determination on the issue of 
entitlement to primary service 
connection for a low back disorder.  
Inasmuch as the veteran engaged in 
combat with the enemy in service, the 
provisions of 38 U.S.C.A. § 1154(b) 
should be considered.

2.  If the claim is denied and a timely 
notice of disagreement is received, the 
RO should furnish the veteran and his 
representative a Statement of the Case 
on the remanded issue.  If an appeal is 
thereafter received, the remanded issue 
should be returned to the Board for 
appellate consideration.  

No action is required of the veteran and his representative 
until notified.  The purpose of this remand is to assure due 
process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







